Citation Nr: 0521170	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-33 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a substantive appeal or a VA form 9 (Appeal to Board 
of Veterans' Appeals) was timely filed on the issue of 
whether new and material evidence had been received to reopen 
a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran had active military service from September 1982 
to June 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision letter of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia.

The Board notes that, at the veteran's request, he was 
scheduled to testify at an appeals hearing at the RO before a 
Veterans Law Judge on January 11, 2005.  And, per a January 
5, 2005 letter from the veteran's representative requesting 
that the hearing be re-scheduled, the hearing date was 
changed to June 29, 2005.  However, the veteran failed to 
report to the hearing.  As there is no further indication 
that the veteran or his representative submitted a request to 
once again reschedule the hearing or submitted an additional 
request for an appeals hearing, the Board deems the veteran's 
request for an appeals hearing withdrawn.  See 38 C.F.R. § 
20.704 (2004).

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before a hearing officer in 
March 2004.  A copy of the hearing transcript issued 
following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  In a June 17, 1999 letter, the veteran was notified that 
the RO had determined that no new and material evidence had 
been received to reopen the veteran's previously denied claim 
of service connection for schizophrenia, and he was also 
notified of his appellate rights.  A timely notice of 
disagreement (NOD) was submitted in December 1999.

3.  In a letter dated March 16, 2000, VA notified the veteran 
and his representative that a statement of the case (SOC) 
regarding his claim had been issued, including attached copy 
of the SOC, and notifying the veteran that he had 60 days to 
submit a substantive appeal.  The letter also included 
attached VA form 9.

4.  In a letter dated April 11, 2000, VA notified the veteran 
that a supplemental statement of the case (SSOC) regarding 
his claim had been issued, including attached copy of the 
SSOC, and again notifying the veteran that he had 60 days to 
submit a substantive appeal.  The letter again included 
attached VA form 9.

5.  The record does not contain a VA form 9, or any document 
which can be construed as a substantive appeal, timely or 
otherwise.  

6.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

7.  In a January 2001 RO letter, the veteran was notified 
that his case was been certified to the Board for Appellate 
adjudication.  However, in a subsequent July 2002 RO letter, 
the veteran was notified that the January 2001 letter was 
erroneous in having certified the veteran's case for 
appellate adjudication, noted that the case had been returned 
to the RO for failure to include a timely substantive appeal, 
and notified the veteran that his case in fact did not 
include a timely appeal. 


CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the June 1999 rating decision which declined 
to reopen the previously denied claim of service connection 
for schizophrenia.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.202, 20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein. Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statutes at issue in 
this matter are not found in Chapter 51 (rather, in Chapter 
20). Furthermore, because the law as mandated by statute, and 
not the evidence, is dispositive of this appeal, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Notwithstanding, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show that he filed a 
timely appeal via a July 2002 RO letter, the October 2003 
SOC, and the June 2004 SSOC.  In addition, the October 2003 
SOC and the June 2004 SSOC provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter, the October 2003 SOC and the June 2004 SSOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

In this case, the veteran contends, per the March 2004 RO 
hearing, that the VA should find that he filed a timely 
appeal with respect to the RO's finding that no new and 
material evidence had been received to reopen the claim of 
service connection for schizophrenia.  He noted that in a 
January 2001 RO letter he was notified that his case was 
certified to the Board for appellate adjudication, and was 
not told that he needed to do anything else to complete his 
appeal, until the July 2002 RO letter which found the January 
2001 notification to be an error.  The veteran further 
reports that he believes he submitted a timely substantive 
appeal on his claim, but that somehow such appeal is not of 
record, and thus, he should be given the benefit of the 
doubt. 

With respect to the applicable law, the Board shall not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  VA 
regulations provide that, an appeal consists of an NOD filed 
in writing within one year of decision notification, and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2004).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202 
(2004).  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2004).  
Where additional evidence is submitted, an SSOC will be 
issued, which extends the time to submit a substantive appeal 
by an additional 60 days.  38 C.F.R. § 20.302(b)(2) (2004).  
If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
is statutorily barred from appealing the RO decision.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

"Notice" means written notice sent to a claimant at his 
latest address of record. 38 C.F.R. § 3.1(q) (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (2004).

In this case, in a June 17, 1999 letter, the veteran was 
notified that the RO had determined that no new and material 
evidence had been received to reopen the veteran's previously 
denied claim of service connection for schizophrenia, and he 
was also notified of his appellate rights.  A timely NOD was 
submitted in December 1999.  Subsequently, in a letter dated 
March 16, 2000, VA notified the veteran and his 
representative that a SOC regarding his claim had been 
issued, including attached copy of the SOC, and notifying the 
veteran that he had 60 days to submit a substantive appeal.  
The letter also included attached a VA form 9.

In a letter dated April 11, 2000, VA notified the veteran 
that a SSOC regarding his claim had been issued, including 
attached copy of the SSOC, and again notifying the veteran 
that he had 60 days to submit a substantive appeal.  The 
letter again included attached a VA form 9.  However, the 
Board finds that the record does not contain a VA form 9, or 
any document which can be construed as a substantive appeal, 
timely or otherwise.  As well, the Board finds that a timely 
request for an extension of the time limit for filing the 
substantive appeal is not of record.

In addition, the Board notes that, although in a January 2001 
RO letter the veteran was notified that his case was 
certified to the Board for Appellate adjudication, in a 
subsequent July 2002 RO letter the veteran was notified that 
the January 2001 letter was erroneous in having certified the 
veteran's case for appellate adjudication, noted that the 
case had been returned to the RO for failure to include a 
timely substantive appeal, and notified the veteran that his 
case in fact did not include a timely appeal. 

In this respect, the Court has held that there is a 
presumption of regularity that the Secretary properly 
discharged official duties by mailing a copy of a VA decision 
to the last known address of the appellant and the 
appellant's representative, if any, on the date that the 
decision is issued.  See Woods v. Goober, 14 Vet. App. 214, 
216-17 (2000).  The appellant may rebut that presumption by 
submitting "clear evidence to the effect that VA's regular 
mailing practices are not regular or that they were not 
followed.  The burden then shifts to the Secretary to 
establish that the VA decision was mailed to the claimant." 
See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 (1992).  
Absent evidence that the claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).  

Neither the veteran nor his representative alleged that the 
March 2000 SOC or the April 2000 SSOC was misdirected and was 
not received, per the March 2004 RO hearing.  In addition, 
although the veteran reports during the March 2004 RO hearing 
that he believes he submitted a timely substantive appeal on 
his claim, the claims file is completely devoid of any 
evidence that he actually submitted the reported substantive 
appeal or any document which can be construed as a 
substantive appeal, timely or otherwise.  As well, the record 
does not show that a timely request for an extension of the 
time limit for filing the substantive appeal was submitted. 

The Board finds that, following the March 2000 SOC and the 
April 2000 SSOC, the veteran and his representative were 
afforded an opportunity to submit a timely appeal or a 
request for an extension of time to submit a timely appeal.  
However, none was file.

The Board acknowledges that the veteran may have relied on 
the January 2001 RO letter that his claim was ready for 
appellate adjudication, which was later found to be in error 
per the July 2002 RO letter.  The Board finds, however, that 
even assuming that the veteran relied on the January 2001 RO 
letter, he was already late in filing his appeal as of that 
time.  A timely appeal would have been filed had the veteran 
submitted such by June 2000, which would have been 60 days 
after the issuance of the SSOC and one year following the 
June 1999 rating decision declining to reopen the claim.

In conclusion, the record fails to show that the veteran 
filed a timely substantive appeal with respect to the issue 
of whether new and material evidence had been received to 
reopen a claim of service connection for schizophrenia.  
Furthermore, the record does not reflect that a timely 
request for an extension of the time limit for filing his 
substantive appeal regarding this issue was made by the 
veteran or his representative.  See 38 C.F.R. §§ 3.109(b), 
20.303 (2004). 

Accordingly, the Board finds that, as the veteran perfected 
his appeal regarding the issue of whether a substantive 
appeal or a VA form 9 (Appeal to Board of Veterans' Appeals) 
was timely filed on the issue of whether new and material 
evidence had been received to reopen a claim of service 
connection for schizophrenia, it has jurisdiction over this 
issue.  And for the foregoing reasons, as a substantive 
appeal or a VA form 9 (Appeal to Board of Veterans' Appeals) 
was not timely filed on the 


issue of whether new and material evidence had been received 
to reopen a claim of service connection for schizophrenia, 
this appeal is denied.


ORDER

The appeal is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


